Citation Nr: 0714379	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.  


 REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to May 
1977.  He died in May 2004.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO decision which denied the 
appellant's claim for death benefits as the surviving spouse 
of the veteran.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the appellant filed her substantive appeal, 
VA Form 9, requesting a hearing before the Board in 
Washington, D.C.  This hearing was then scheduled for the 
appellant in April 2007.  Prior to that hearing, in February 
2007, the appellant submitted a timely request with the Board 
to reschedule her hearing as a Travel Board hearing.  See 
38 C.F.R. § 20.702 (2006).

Under these circumstances, a hearing should be scheduled and 
the case is remanded for the following action:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  If, for whatever reason, she 
decides that she no longer wants a Travel 
Board hearing, then this should be 
officially documented in the record.  
Also, if she fails to report for the 
scheduled hearing, this also should be 
officially documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




